PER CURIAM.
Defendant appeals from the denial of his motion to correct an unlawful sentence. We agree with defendant that he was entitled to credit for time served in jail pursuant to the split sentence imposed. Our review of the record indicates that in entering his plea agreement, defendant did not waive, either explicitly or implicitly, his right to such credit.
Accordingly, we reverse and remand with directions for the trial court to award defendant credit for time served under his split sentence. See James v. State, 698 So.2d 402 (Fla. 3d DCA 1997).
Reversed and remanded with directions.